ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-273, concluding that JOHN A. TUNNEY of WOODBRIDGE, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3(laek of diligence), RPC 1.4(a)(failure to communicate), RPC 1.16(d)(failure to surrender papers and property to which the client is entitled), RPC 8.1(b)(failure to cooperate with disciplinary authorities) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And JOHN A. TUNNEY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the record that respondent should be required to submit proof of his mental fitness to practice law;
*273And good cause appearing;
It is ORDERED that JOHN A. TUNNEY is hereby reprimanded; and it is further
ORDERED that within 30 days after the filing date of this Order respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.